ADKINS, Justice.
In Taft v. State, 468 So.2d 472 (Fla. 4th DCA 1985), the court vacated Taft’s sentence because he was sentenced pursuant to the guidelines in effect at the time of sentencing as opposed to the guidelines in effect at the time the crime was committed. In State v. Jackson, 478 So.2d 1054 (Fla.1985), we held that the trial court may sentence a defendant pursuant to the guidelines in effect at the time of sentenc: ing.
Accordingly, the decision of the district court is quashed.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD and SHAW, JJ., concur.
EHRLICH, J., concurs specially with an opinion, in which SHAW, J., concurs.
BARKETT, J., concurs specially with an opinion.